This proceeding was begun in the county court of Tulsa county on the 30th day of August, 1933, by the filing in said court of a transcript on appeal from the county treasurer of Tulsa county, and thereafter an order was entered by the court assessing the property involved in the proceeding for taxation. Petition in error together with transcript of the proceedings were filed herein November 26, 1934; on May 11, 1935, a confession of error was filed by the county attorney of Tulsa county, the last paragraph of which is as follows:
"The defendant in error, therefore, confesses error in matter of fact, not of law, and suggests to the court that upon this confession of error in matter of fact the court reverse and remand this cause to the county court of Tulsa county, Okla., with directions to said court to dismiss the proceedings in that court."
The cause is therefore reversed and remanded, with directions to the trial court to dismiss the proceedings.